Citation Nr: 1114277	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for additional disability of the right hand, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO) in Wichita, Kansas, which denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hand disability due to surgery at a VA medical facility.  

On March 18, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that compensation is warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability of the right hand, claimed as due to surgery at the VA for carpal tunnel syndrome.  Upon review, the Board finds that the claim must be remanded for further evidentiary development.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that he sustained additional disability of his right hand as a result of a surgical procedure for carpal tunnel syndrome.  At his personal hearing in March 2011, the Veteran indicated that he had been having problems with his hand; he went to the VA and was told that he needed to have surgery.  The Veteran testified that he underwent surgery for the right hand at the VA hospital in Wichita, Kansas.  The Veteran asserts that the surgery has made the condition of his right hand worse than it was prior to the surgery.  The Veteran indicated that he does not have pain in the right hand, but he can't control the hand and is unable to use it.  

Under pertinent law, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1) (2010).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d) (1).  

In support of his claim, the Veteran submitted treatment records from Dr. Q. R., dated from December 2003 to November 2005.  These records show that the Veteran was seen in January 2004 for complaints of left hand weakness; it was noted that he had had surgery over the ulnar nerve as well as the wrist for compressive neuropathies.  Examination revealed evidence of carpal tunnel syndrome noted in both hands.  The assessment was carpal tunnel syndrome and peripheral neuropathy involving bilateral hands.  When seen in June 2004, the Veteran was diagnosed with peripheral neuropathy of undetermined etiology; the examiner noted that the Veteran also had atrophy of the interosseous muscles with mild claw hand deformity of bilateral hands.  In August 2004, the Veteran was diagnosed with fasciocapulohumeral muscular dystrophy with muscle wasting of the interosseous areas of bilateral hands.  

Of record is a summary of VA surgery reports covering the period from December 1992 to July 2009.  This report indicated that the Veteran was scheduled to undergo right carpal tunnel release in December 1992; however, the surgery was cancelled.  The Veteran was seen at an orthopedic clinic in July 2005 for an evaluation of shoulder pain.  On examination, it was noted that the Veteran had had significant compressive neuropathy bilaterally.  He had had multiple surgeries with ulnar transposition of the elbow, as well as carpal tunnel release.  The examiner noted that the Veteran had obvious sign of the surgery with significant thenar and hypothenar wasting.  He also had significant abductor pollices wasting as well.  He was able to abduct and adduct his fingers slightly.  He had difficulty crossing them, but he was able to make a fist.  His sensation was intact, and he appeared to have brisk capillary refill, and his hands were warm.  No pertinent diagnosis was noted.  

The VA treatment reports show that the Veteran underwent a neurological consultation in May 2009.  At that time, the Veteran complained of burning sensation in his feet and hands most of the time during the day and some nights.  The Veteran reported weakness of the hand grip, which has gotten progressively worse over the last few years.  It was also reported that the Veteran underwent carpal tunnel surgery at the VA hospital several years ago for correction of his numbness in the hand, but it did not help him.  Examination revealed atrophy of the small muscle of the hand bilaterally with a very weak pinch and hand grip.  He had mild wrist extensor weakness also.  Proximal muscles were adequate, although he had very minimal weakness 4/5 of the abductors of the arm.  The impression was muscular dystrophy by history; however, the examiner stated that the clinical course is not that of muscular dysthrophy.  A VA outpatient treatment note, dated in September 2009, reported a finding of paralysis of the right hand after several surgeries.  

First, and most importantly, while the record indicates that the Veteran has had several surgeries for correction of his bilateral carpal tunnel syndrome, the record does not contain records of any surgery involving the right hand.  The Board finds that records pertaining to any surgeries involving the right hand, performed at the VA hospital in Wichita, Kansas, are critical to the adjudication of the Veteran's claim.  The operative report would be a key document in deciding this claim, as it would document the events that transcribed during the procedure in question.  If an operative report or surgery report exists, a copy should be made and included in the claims file for review in association with this claim.  The RO should attempt to obtain copies of any outstanding records of pertinent VA treatment, including, most importantly, a copy of the operative report, the signed informed consent form, and any ongoing treatment records.  

The record contains evidence of ongoing treatment for complaints of numbness in the Veteran's right hand, as well as testimony that he has been unable to grip or use his right hand.  However, the evidence of record does not contain a competent medical opinion discussing the likely etiology of the right hand disability.  Thus, a VA examiner should offer an opinion as to whether any additional disability of the right hand did occur as a result of the surgery and if so, whether there was fault on the part of VA, including failure to meet the reasonable standard of care.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should contact the VA Medical Center (VAMC) in Wichita, Kansas, and obtain all medical records pertaining to any treatment the Veteran received for bilateral carpal tunnel syndrome since December 1992, to include report of any surgical procedures performed during that time, as well as any subsequent records pertaining to a right hand disability.  Once obtained those records should be associated with the claims folder.  If such records cannot be obtained, this fact must be reflected in the claims file and communicated to the Veteran.  

2.  The AOJ should refer the case to an appropriate VA orthopedic examiner for a medical opinion.  If the examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, the Veteran should be afforded such.  If an examination is requested, all tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  After reviewing the claims file, the examiner should respond to the following questions:

(a) is it at least as likely as not that the Veteran has an additional right hand disability as a result of the VA surgical treatment?  (To be causally linked to the surgery, any additional disability or increase in severity due to the VA surgery must have been the result of hospitalization, medical or surgical treatment, or examination, including appropriateness of treatment decisions and consequences of those decisions).  

(b) if so, is any additional disability due to: (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the surgical treatment; or (ii) an event not reasonably foreseeable?  

The examiner is advised to support opinions by clinical evidence.  The examiner should provide a complete rationale for any opinion expressed.  If the examiner cannot answer any of these questions without resorting to medically unsupported speculation, the examiner should provide a complete, detailed explanation of his/her inability to do so.  

3.  After completion of the requested development indicated by the state of the record, the RO should readjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hand disability.  If the determination remains adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an appropriate opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



